Judgment unanimously affirmed. Memorandum: Defendant seeks a reversal of his conviction on the ground that he was denied his right to a speedy trial pursuant to CPL 30.20, 30.30 and 580.20 (agreement on detainers). We find his plea of guilty operated as a waiver of his right to dismissal (People v Friscia, 51 NY2d 845; People v Scott, 79 AD2d 885). Although the Court of Appeals in People v Friscia (supra) suggested that the waiver of statutory speedy trial claims (CPL 30.30) and constitutional speedy trial claims (CPL 30.20) may be viewed differently, it is clear that a defendant may waive his constitutional claim (People v White, 32 NY2d 393,399; People v Cranmer, 55 AD2d 786; People v White, 33 AD2d 217, 221), and we hold that defendant by his plea waived here on all grounds. Even in the absence of waiver, however, we conclude that defendant has failed to support his claim on either a statutory or constitutional ground. (Appeal from judgment of Erie Supreme Court — attempted promoting prostitution, third degree.) Present — Simons, J. P., Hancock, Jr., Schnepp, Callahan and Doerr, JJ.